DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities.
Claim 1 line 7 recites “the accelerators”. This element lacks antecedent basis.  Antecedent basis is present for “the plurality of accelerators”.  Claims 2-6 inherit the same deficiency by reason of dependence.
Claim 2 lines 1-2 recite “wherein the executable program instructions, when executed by the computing system”.  Execution by the computing system lacks antecedent basis.  Antecedent basis is present for “when executed by the host processor”.  Claims 3-5 inherit the same deficiency by reason of dependence.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of eligible subject matter because the claims are directed to signals per se.  The broadest reasonable interpretation of the computer readable medium 

Claims 1-3, 6-9, 12-16, 19-22, and 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  \
Regarding claims 1,  and 7, the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claims recite Mathematical concepts.  Claims 1 and 7 recite identification of a first type of data format, decomposing a first and second original floating point number to a plurality of first and second segmented floating point numbers that are to be equivalent to the first and second original floating point numbers, executing a multiplication operation on the first and second segmented floating point numbers to multiply the first segmented floating point numbers with the second segmented floating point numbers.  These are mental processes, mathematical relationships and calculations.  Taking an action in response to identification to execute a first data format is a mental process.  Segmenting floating point numbers into segments that are equivalent to the original floating point number is a mathematical relationship, converting number formats.  Multiplication of floating point numbers is a mathematical calculation. 
Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements:  with respect to claim 1, a host processor including a plurality of accelerators, a memory coupled to the host processor; and with respect to claim 7, one or more substrates and configurable or fixed function logic hardware coupled to the one or more substrates.   With respect to these additional elements, claim does no more than generally link the additional elements to the mathematical concepts in a manner that in effect merely recites “apply it” on a computing system with respect to claim 1 and a programmable logic device (PLD) with respect to claim 7.  Said another way, the claim recites “do some math on a computing system/PLD”.  For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claims merely generally links an additional element to the math.  The innovative concept is in the mathematical concepts, i.e. the decomposition of the floating point numbers into a plurality of segmented floating point numbers that are equivalent to the first original floating point numbers.   As claimed, no technological innovation is apparent in the computer technology, or PLD technology.  Furthermore, the claims do not recite execution of the mathematical elements in particular components of a particular machine beyond a generic computing system/PLD.   For these reasons claim 10 does not amount to significantly more than the abstract idea.
Claims 2-3 and 6 are rejected for at least the reasons provided with respect to claim 1; claims 8-9 and 12 are rejected for at least the reasons provided with respect to 
Claim 13 contains the following additional element: the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.  Under the step 2A prong 2 analysis, this additional element is merely and insignificant extra solution activity.   For this reason, claim 13 in not integrated into a practical application.  Under the step 2B analysis use of substrates that include transistor channel regions that are positioned within one or more substrates comprise well understood, routine and conventional activity.  See e.g., Programmable Logic Devices, Ch 4, http://www.csun.edu/edaasic/roosta/ECE595_Chap4.pdf, 2018, p. 22, p. 28-31, fig 4.2, fig 4.7 describing channel array based FPGAs with respect to transistor channel regions being position within the substrates.  For this reason, claim 13 does not amount to significantly more than the abstract idea.

Claims 14-16 and 19 are directed to a CRM having instructions stored thereon for execution by a computing system would cause the computing system of claims 1-3 and 6 respectively to perform the steps recited in claims 15-17 and 19 respectively.  All steps recited in the CRM 14-16 and 19 are performed by the apparatus of claims 11-3 and 6 respectively.  The claim 1-3 and 6 analysis applies equally to claims 14-16 and 19 respectively.

Claims 20-22 and 25 are directed to a method that would be practiced by the apparatus of claims 1-3 and 6 respectively.  All steps recited in the method of claims 20-22 and 25 are performed by the apparatus of claims 1-3 and 6 respectively.  The claim 1-3 and 6 analysis applies equally to claims 20-22 and 25 respectively.

Allowable Subject Matter
Claims 4-5, 10-11, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the claim objections with respect to claims 4-5. Claims 1-3, 6-9, 12-16, 19-22 and 25 would be allowable if rewritten to overcome the rejections under 35 USC 101, and relevant claim objections. 

The following is a statement of reasons for the indication of allowable subject matter. Applicant claims an apparatus, methods, and computer readable medium (CRM)  for decomposing first and second floating point numbers to a plurality of first and second floating point numbers that are equivalent to the first and second original floating point numbers in response to an identification to execute on a first data format.  Applicant further claims executing a multiplication operation on the first and segmented floating point numbers to multiply the first segmented floating point numbers with the segmented floating point numbers. 
 segmented floating point numbers that are equivalent to the first and second original floating point numbers, specifically the following limitations:
in response to an identification that the accelerators execute on the first type of data format, decompose a first original floating point number to a plurality of first segmented floating point numbers that are to be equivalent to the first original floating point number; 
in response to the identification, decompose a second original floating point number to a plurality of second segmented floating point numbers that are to be equivalent to the second original floating point number
Prior art was found with respect to segmenting data in performing matrix multiplications, and segmenting high and low sections, but prior art was not found wherein the segments were equivalent to the original unsegmented floating point number.

	US 8706790 B1 Langhammer (hereinafter “Langhammer”) discloses implementing mixed-precision floating point operations in a programmable integrated circuit device wherein for example a 54 bit input is segmented to concatenate three 18-bit numbers, and a second 36 bit input is segmented into a concatenation of two 18 bit numbers (Fig 2, col 4 lines 8-19).  Furthermore multiplication is performed on these numbers (Fig 2, col 4 lines 12-19).  The exponent of the floating point number is, however handled by a promotion technique (col 3 lines 45-46), and Langhammer does 
US 20130007075 A1 Oliver et al., (hereinafter “Oliver”) discloses methods and apparatus for compressing partial products during fused MAC, and FMUL operations having various floating point formats (abstract, [0055], {0057}).  Oliver further discloses dividing the FMAC pipeline into high and low inputs to be operated by the FMAC (Fig 1, Fi 2A, [0084-0086]). Oliver further discloses the pipeline containing two single precision operands as high and low, but does not explicitly disclose where these high and low inputs are segmented inputs that are equivalent to an original unsegmented floating point number. 
US 20200201642 A1 Dupont de Dinechin et al., (hereinafter “Dupont”) discloses a block-wise matrix multiplication system (Abstract).  Dupont further discloses, in response to an instruction type, segmenting a 256 bit word into K segments, e.g. V0 to V3 of inputs A and B and performing matrix dot product accumulation on submatrices ([0089], [0039-0050], fig 3-6).  Dupont does not, however, explicitly disclose that the word is a floating point number that is segmented into a plurality of floating point numbers equivalent to the original floating point number.
	 US 20190325301 A1 Wang et al discloses a compute matrix configured to include set of compute units, each compute unit including a multiplier and an accumulator and to produce a chunk dot-product using a first chunk of a first input vector and a first chunk of a second input vector, wherein an accumulator array outputs a dot product (abstract, fig 5).  Want does not, however, explicitly disclose that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/EMILY E LAROCQUE/Examiner, Art Unit 2182